In my opinion, the judgment should be affirmed. I find no substantial ground in the record which justifies the conclusion that the jury was misled or that the rights of the plaintiffs were prejudiced.
Immediately following the last quoted remarks of Mr. Nickles in the leading opinion, the record thus continues:
"The Court: I think I cover that when I say that she must know what her acts were, what she was doing there, that she was making a will, that her property was passing under the will, that it was passing to the beneficiaries she desired to get it, and in the proportion she desired them to get it. Now, if she had the mental capacity to know those things, then she had the capacity under the law to make a will. Now, one might have the mental capacity to make a will, but if undue influence is exerted upon her, then that would not be a valid will. If a stronger mind prevails upon her to dispose of her property in a way that she would not do otherwise, that would be undue influence although she might have full mental capacity to make a will. But if a stronger mind caused her to make a will that she would not have otherwise made, through coercion, flattery, fear, or anything that might overawe or put pressure on the other mind by a stronger mind, then that would be made by undue influence.
"Foreman: Yes, sir. *Page 490 
"The Court: Is there anything further, Gentlemen, from any of you?
"Foreman: I think that is all right now."
The alleged error is too unimportant and inconsequential to authorize a new trial. In my opinion, the trial Judge exercised a sound legal discretion in overruling the motion.